              EXHIBIT 4

                        Part 1




Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 1 of 30
                                                                                    Where to buy   I:J
                          Flavors   Rec ipes   About       Press   Blog   Careers
                                                                                    0 0 0 e




    FOR THE ,(liEF, IN, ALL OF US
                      '         '

        Get Recipes




                          They're lig ht. They're loaded,
                           They're a guilt- free, pretzel cracker.




                                               All Rec ipes 0




                                         WARNING!




Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 2 of 30
                                  Read Our 810g 0




                                 J



      AGENIUS SNACK AND WHOLESOME
      APPETIZER ALL-IN-ONE.

                 F lavo rs, it's wha t we 're made of l
        Fresh ingred ients make Pretzel Crisps· a better-for -you snack.




  <                                                                        >

Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 3 of 30
                                                All Flavors 0




                       <                                                        >
                                      PopSugar
                                      Ju118, 20 17




                                                 All Press 0




                         Crispy Crunchy Sound Bi t es




                                          Bratwurst Bites
                     Enjoy Oko t berfest w it h t his o ne pan appet izer. Bratw urst
                      b ites are a perfect ly sav ory t reat t o celebrate Germ an
                           heritage Ing red ient s Sourdough Pret zel Cris ..

                                                Read post 0




               M.p       Satell ite
                                                                                                                                              QUfBEC




                                                         WA$MINGTON


                                                                                          $OUlM       WISCO"" ..                                         "AI"! "OVA SCOliA
                                                                                          OA~OTA
                                                                                                               "'CM'GAN
                                                                            WYO" NG                                                   ,,!w   VO"~   "A
                                                                                                   IOWA
                                                                                                          IlliNOIS
                                                                                                                             OMIO    P!NN
                                                                                                                                                    ".
                                                                                United States
                                                                               COlOPAOO                                        WEST
                                                                                                                              VIRGINIA
                                                                                                                  M .. TUC"      vIRGI"'A
                                                                                                              " .... !SS!E        "O"'M
                                                                                                                                 CAROliNA
                                                                                                   A~~'NSAS

                                                                                                      "'SS SS,PPI              SOUlM
                                                                                                                              CAROliNA
                                                                                                            AlABA ....
                                                                                                                       GEO~GIA

                                                                                                   lOUISIA"A




                                                                                      Mexico

Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 4 of 30                                                                                                   ...... dot. •
       http://pretzelcrisps.com/




Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 5 of 30
Amazon.com: Snack Factory Original Pretzel Crisp, 32 Ounce                                   https://www.amazon.com/Snack-Factory-Original-Pretzel-Crisp/dp/B00...




                                            Grocery & Gourmet Food
                             Try Prime


             Deliver to                                                                               EN     Hello. Sign in                                         0
             New York 10021                Your Amazon.com    Today's Deals   Gift Cards                     Account & Lists         Orders       Try Prime             Cart

           Grocery        Deals   Snacks   Breakfast   Warm Beverages    Cold Beverages    Cooking Staples    Baby Food       Candy & Chocolate      Prime Pantry




          Sponsored products related to this item
          (What's this?)



                             Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 6 of 30

1 of 7                                                                                                                                                         10/24/2018, 11:09 AM
Amazon.com: Snack Factory Original Pretzel Crisp, 32 Ounce                          https://www.amazon.com/Snack-Factory-Original-Pretzel-Crisp/dp/B00...




                                                                             Ad feedback


          Frequently bought together




          Customers who bought this item also bought




          Special offers and product promotions
               Get a $75.00 statement credit after first Amazon.com purchase made with new Discover it® card within 3 months. Terms and conditions
               apply. See offer for details. Apply now




          Product description



          Product details
            Item Weight: 2.1 pounds
            Shipping Weight: 1.8 pounds (View shipping rates and policies)

                       Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 7 of 30

2 of 7                                                                                                                                    10/24/2018, 11:09 AM
Amazon.com: Snack Factory Original Pretzel Crisp, 32 Ounce                              https://www.amazon.com/Snack-Factory-Original-Pretzel-Crisp/dp/B00...


            Domestic Shipping: Currently, item can be shipped only within the U.S. and to APO/FPO addresses. For APO/FPO shipments, please check with the
            manufacturer regarding warranty and support issues.
            International Shipping: This item is not eligible for international shipping. Learn More
            ASIN: B001RIXSNK
            UPC: 049508006909 049508006947
            Average Customer Review:                       98 customer reviews

            Amazon Best Sellers Rank: #64,250 in Grocery & Gourmet Food (See Top 100 in Grocery & Gourmet Food)
                  #176 in Grocery & Gourmet Food > Snack Foods > Pretzels

            Would you like to tell us about a lower price?


          Related Video Shorts



                                         1:11                        0:37                          0:29                   0:39




          Important information




          Sponsored products related to this item (What's this?)




                                                                                                                                             Ad feedback



          Customer Questions & Answers
             See questions and answers




                       Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 8 of 30

3 of 7                                                                                                                                      10/24/2018, 11:09 AM
Amazon.com: Snack Factory Original Pretzel Crisp, 32 Ounce   https://www.amazon.com/Snack-Factory-Original-Pretzel-Crisp/dp/B00...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 9 of 30

4 of 7                                                                                                      10/24/2018, 11:09 AM
Amazon.com: Snack Factory Original Pretzel Crisp, 32 Ounce   https://www.amazon.com/Snack-Factory-Original-Pretzel-Crisp/dp/B00...




          Set up an Amazon Giveaway




                     Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 10 of 30

5 of 7                                                                                                      10/24/2018, 11:09 AM
Amazon.com: Snack Factory Original Pretzel Crisp, 32 Ounce                                                       https://www.amazon.com/Snack-Factory-Original-Pretzel-Crisp/dp/B00...




          What other items do customers buy after viewing this item?




              Disclaimer: While we work to ensure that product information is correct, on occasion manufacturers may alter their ingredient lists. Actual product packaging and materials may contain more
             and/or different information than that shown on our Web site. We recommend that you do not solely rely on the information presented and that you always read labels, warnings, and directions
           before using or consuming a product. For additional information about a product, please contact the manufacturer. Content on this site is for reference purposes and is not intended to substitute for
             advice given by a physician, pharmacist, or other licensed health-care professional. You should not use this information as self-diagnosis or for treating a health problem or disease. Contact your
               health-care provider immediately if you suspect that you have a medical problem. Information and statements regarding dietary supplements have not been evaluated by the Food and Drug
               Administration and are not intended to diagnose, treat, cure, or prevent any disease or health condition. Amazon.com assumes no liability for inaccuracies or misstatements about products.




                                                                                                       Back to top




           Get to Know Us                           Make Money with Us                                  Amazon Payment Products                                         Let Us Help You
           Careers                                  Sell on Amazon                                      Amazon Rewards Visa Signature Cards                             Your Account
           Blog                                     Sell Under Private Brands                           Amazon.com Store Card                                           Your Orders
           About Amazon                             Sell on Amazon Handmade                             Amazon Business Card                                            Shipping Rates & Policies
           Press Center                             Sell Your Services on Amazon                        Amazon.com Corporate Credit Line                                Amazon Prime
           Investor Relations                       Sell on Amazon Business                             Shop with Points                                                Returns & Replacements
           Amazon Devices                           Sell Your Apps on Amazon                            Credit Card Marketplace                                         Manage Your Content and Devices
                                                    Become an Affiliate                                 Reload Your Balance                                             Amazon Assistant
                                                    Advertise Your Products                             Amazon Currency Converter                                       Help
                                                    Self-Publish with Us

                                                    › See all




                           Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 11 of 30

6 of 7                                                                                                                                                                                          10/24/2018, 11:09 AM
Amazon.com: Snack Factory Original Pretzel Crisp, 32 Ounce                                                           https://www.amazon.com/Snack-Factory-Original-Pretzel-Crisp/dp/B00...



                                                                                                          English                 United States




           Amazon Music              Amazon Drive                 6pm                        AbeBooks                       ACX                      Alexa                      Amazon Business
           Stream millions           Cloud storage                Score deals                Books, art                     Audiobook Publishing     Actionable Analytics       Everything For
           of songs                  from Amazon                  on fashion brands          & collectibles                 Made Easy                for the Web                Your Business

           AmazonFresh               AmazonGlobal                 Home Services              Amazon Inspire                 Amazon Rapids            Amazon Restaurants         Amazon Web Services
           Groceries & More          Ship Orders                  Handpicked Pros            Digital Educational            Fun stories for          Food delivery from         Scalable Cloud
           Right To Your Door        Internationally              Happiness Guarantee        Resources                      kids on the go           local restaurants          Computing Services

           Audible                   Book Depository              Box Office Mojo            ComiXology                     CreateSpace              DPReview                   East Dane
           Download                  Books With Free              Find Movie                 Thousands of                   Indie Print Publishing   Digital                    Designer Men's
           Audiobooks                Delivery Worldwide           Box Office Data            Digital Comics                 Made Easy                Photography                Fashion

           Fabric                    Goodreads                    IMDb                       IMDbPro                        Junglee.com              Kindle Direct Publishing   Prime Now
           Sewing, Quilting          Book reviews                 Movies, TV                 Get Info Entertainment         Shop Online              Indie Digital Publishing   Ultrafast Delivery
           & Knitting                & recommendations            & Celebrities              Professionals Need             in India                 Made Easy                  on Everyday Items

           Amazon Photos             Prime Video Direct           Shopbop                    Amazon Warehouse               Whole Foods Market       Withoutabox                Woot!
           Unlimited Photo Storage   Video Distribution           Designer                   Great Deals on                 America’s Healthiest     Submit to                  Deals and
           Free With Prime           Made Easy                    Fashion Brands             Quality Used Products          Grocery Store            Film Festivals             Shenanigans

                                     Zappos                       Souq.com                   Subscribe with Amazon          PillPack
                                     Shoes &                      Shop Online in             Discover & try                 Pharmacy Simplified
                                     Clothing                     the Middle East            subscription services




                                                       Conditions of Use    Privacy Notice   Interest-Based Ads © 1996-2018, Amazon.com, Inc. or its affiliates




                                Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 12 of 30

7 of 7                                                                                                                                                                                  10/24/2018, 11:09 AM
Amazon.com: Snack Factory Pretzel Crisps, Original, 1.5 Ounce (Pack o...                                                                    https://www.amazon.com/Snack-Factory-Pretzel-Crisps-Original/dp/B...




                                          Grocery & Gourmet Food
                           Try Prime


           Deliver to                                                                                                                                                                  EN       Hello. Sign in                                      0
           New York 10021                Your Amazon.com    Today's Deals   Gift Cards   Sell   Registry   Treasure Truck   Help                                                                Account & Lists           Orders   Try Prime            Cart

          Grocery       Deals   Snacks   Breakfast   Warm Beverages    Cold Beverages    Cooking Staples     Baby Food      Candy & Chocolate   Prime Pantry   Subscribe & Save   International Foods




             Sponsored products related to this item (What's this?)




                                                                                                                                                                                            $11.88                                             $11.88
                                                                                                                                                                                                                 $11.88        $11.88
                                                                                                                                                                    Ad feedback


             Frequently bought together




             Customers who bought this item also bought


                                  Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 13 of 30

1 of 6                                                                                                                                                                                                                                  10/24/2018, 11:10 AM
Amazon.com: Snack Factory Pretzel Crisps, Original, 1.5 Ounce (Pack o...                                                       https://www.amazon.com/Snack-Factory-Pretzel-Crisps-Original/dp/B...




            Special offers and product promotions
            Flavor: Original | Size: Pack of 24

                    Get a $75.00 statement credit after first Amazon.com purchase made with new Discover it® card within 3 months. Terms and conditions apply. See offer for details. Apply now




            From the manufacturer




                                                  About Snack Factory Pretzel Crisps




                                                                                                   Deli Style Snack Factory Pretzel Crisps




                                  Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 14 of 30

2 of 6                                                                                                                                                                                            10/24/2018, 11:10 AM
Amazon.com: Snack Factory Pretzel Crisps, Original, 1.5 Ounce (Pack o...                                                     https://www.amazon.com/Snack-Factory-Pretzel-Crisps-Original/dp/B...


                                                                                                 Nacho Quesadillas
                                                                                                 Ingredients




            Product description
                Flavor:Original | Size:Pack of 24




            Product details
            Flavor: Original | Size: Pack of 24

               Product Dimensions: 6.9 x 5.2 x 1.2 inches ; 1.44 ounces
               Shipping Weight: 3.3 pounds (View shipping rates and policies)
               Domestic Shipping: Currently, item can be shipped only within the U.S. and to APO/FPO addresses. For APO/FPO shipments, please check with the manufacturer regarding warranty and support issues.
               International Shipping: This item is not eligible for international shipping. Learn More
               ASIN: B00WMBP1DQ
               UPC: 049508241201
               Item model number: 105020
               Average Customer Review:                       96 customer reviews

               Amazon Best Sellers Rank: #6,375 in Grocery & Gourmet Food (See Top 100 in Grocery & Gourmet Food)
                      #23 in Grocery & Gourmet Food > Snack Foods > Pretzels

               Would you like to tell us about a lower price?


            Related Video Shorts



                                                    1:11                5:03                          0:37                    0:29                        0:39                       0:40




            Important information




            Sponsored products related to this item (What's this?)




                                  Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 15 of 30

3 of 6                                                                                                                                                                                                             10/24/2018, 11:10 AM
Amazon.com: Snack Factory Pretzel Crisps, Original, 1.5 Ounce (Pack o...   https://www.amazon.com/Snack-Factory-Pretzel-Crisps-Original/dp/B...




                                                                                                                            Ad feedback



            Customer Questions & Answers
              See questions and answers




                          Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 16 of 30

4 of 6                                                                                                                   10/24/2018, 11:10 AM
Amazon.com: Snack Factory Pretzel Crisps, Original, 1.5 Ounce (Pack o...                                                                                                 https://www.amazon.com/Snack-Factory-Pretzel-Crisps-Original/dp/B...




            Set up an Amazon Giveaway




            What other items do customers buy after viewing this item?




               Disclaimer: While we work to ensure that product information is correct, on occasion manufacturers may alter their ingredient lists. Actual product packaging and materials may contain more and/or different information than that shown on our Web site. We recommend that you do not
             solely rely on the information presented and that you always read labels, warnings, and directions before using or consuming a product. For additional information about a product, please contact the manufacturer. Content on this site is for reference purposes and is not intended to substitute
             for advice given by a physician, pharmacist, or other licensed health-care professional. You should not use this information as self-diagnosis or for treating a health problem or disease. Contact your health-care provider immediately if you suspect that you have a medical problem. Information
                 and statements regarding dietary supplements have not been evaluated by the Food and Drug Administration and are not intended to diagnose, treat, cure, or prevent any disease or health condition. Amazon.com assumes no liability for inaccuracies or misstatements about products.




                                                                                                                                                        Back to top




                                                            Get to Know Us                           Make Money with Us                                   Amazon Payment Products                                         Let Us Help You
                                                            Careers                                  Sell on Amazon                                       Amazon Rewards Visa Signature Cards                             Your Account
                                                            Blog                                     Sell Under Private Brands                            Amazon.com Store Card                                           Your Orders
                                                            About Amazon                             Sell on Amazon Handmade                              Amazon Business Card                                            Shipping Rates & Policies
                                                            Press Center                             Sell Your Services on Amazon                         Amazon.com Corporate Credit Line                                Amazon Prime
                                                            Investor Relations                       Sell on Amazon Business                              Shop with Points                                                Returns & Replacements
                                                            Amazon Devices                           Sell Your Apps on Amazon                             Credit Card Marketplace                                         Manage Your Content and Devices
                                                                                                     Become an Affiliate                                  Reload Your Balance                                             Amazon Assistant
                                                                                                     Advertise Your Products                              Amazon Currency Converter                                       Help
                                                                                                     Self-Publish with Us

                                  Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 17 of 30

5 of 6                                                                                                                                                                                                                                                                                      10/24/2018, 11:10 AM
Amazon.com: Snack Factory Pretzel Crisps, Original, 1.5 Ounce (Pack o...                                                                    https://www.amazon.com/Snack-Factory-Pretzel-Crisps-Original/dp/B...


                                                                            › See all




                                                                                                                                English              United States




                                Amazon Music              Amazon Drive                  6pm                        AbeBooks                    ACX                        Alexa                      Amazon Business
                                Stream millions           Cloud storage                 Score deals                Books, art                  Audiobook Publishing       Actionable Analytics       Everything For
                                of songs                  from Amazon                   on fashion brands          & collectibles              Made Easy                  for the Web                Your Business

                                AmazonFresh               AmazonGlobal                  Home Services              Amazon Inspire              Amazon Rapids              Amazon Restaurants         Amazon Web Services
                                Groceries & More          Ship Orders                   Handpicked Pros            Digital Educational         Fun stories for            Food delivery from         Scalable Cloud
                                Right To Your Door        Internationally               Happiness Guarantee        Resources                   kids on the go             local restaurants          Computing Services

                                Audible                   Book Depository               Box Office Mojo            ComiXology                  CreateSpace                DPReview                   East Dane
                                Download                  Books With Free               Find Movie                 Thousands of                Indie Print Publishing     Digital                    Designer Men's
                                Audiobooks                Delivery Worldwide            Box Office Data            Digital Comics              Made Easy                  Photography                Fashion

                                Fabric                    Goodreads                     IMDb                       IMDbPro                     Junglee.com                Kindle Direct Publishing   Prime Now
                                Sewing, Quilting          Book reviews                  Movies, TV                 Get Info Entertainment      Shop Online                Indie Digital Publishing   Ultrafast Delivery
                                & Knitting                & recommendations             & Celebrities              Professionals Need          in India                   Made Easy                  on Everyday Items

                                Amazon Photos             Prime Video Direct            Shopbop                    Amazon Warehouse            Whole Foods Market         Withoutabox                Woot!
                                Unlimited Photo Storage   Video Distribution            Designer                   Great Deals on              America’s Healthiest       Submit to                  Deals and
                                Free With Prime           Made Easy                     Fashion Brands             Quality Used Products       Grocery Store              Film Festivals             Shenanigans

                                                          Zappos                        Souq.com                   Subscribe with Amazon       PillPack
                                                          Shoes &                       Shop Online in             Discover & try              Pharmacy Simplified
                                                          Clothing                      the Middle East            subscription services




                                                                             Conditions of Use    Privacy Notice   Interest-Based Ads © 1996-2018, Amazon.com, Inc. or its affiliates




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 18 of 30

6 of 6                                                                                                                                                                                                                     10/24/2018, 11:10 AM
                                                                                    1:23:45 PM 1012412018

11   Pr~tz~1 Cri'p' - Hom~ I Fac ~book X   +
f-   -7 C          i   http..:jjwww.facebook.comjPretzeICri.ps/




                                                                  Pretze l Crisps
                                                                  QI'f.tzeICIi.ps




                                                                  f'hoto.


                                                                                            Photos
                                                                  p.,t.r.,t



                                                                  Nol.,



                                                                  Twitler

                                                                  Po,,,



                                                                  Info . oo Ad.


                                                                  Em m "                                    e _,-z".....,..oom
                                                                                                            c:::l   ,"""&_             st....,.",& ...... ·'ood&

                                                                                                            (J)     --~
                                                                                                                    F'riooR ...... $




                                                                                                            "-                 491. 595 1i1< ••




                                                                                            Videos           mm          ~ . ,.ho" ,   Chocol ... World ,,,,,
                                                                                                            ~ """""'""'Sho<


                                                                                                            ~           Thol. ugh"g C ..... USA II
                                                                                                            W --




                                    Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 19 of 30
Snack Factory - Pretzel Crisps, Pita & Tortilla Chips                                     https://snackfactory.com/




                       Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 20 of 30

1 of 1                                                                                         10/24/2018, 11:11 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 21 of 30

1 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                                                                                    2-day shipping




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 22 of 30

2 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 23 of 30

3 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 24 of 30

4 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 25 of 30

5 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 26 of 30

6 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 27 of 30

7 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 28 of 30

8 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 29 of 30

9 of 10                                                                                                         10/24/2018, 11:13 AM
Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com   https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2...




                      Case 3:17-cv-00652-KDB-DSC Document 43-1 Filed 10/29/18 Page 30 of 30

10 of 10                                                                                                        10/24/2018, 11:13 AM
